Cook, J.,
dissenting.
There are two reasons why I can not concur in the opinion of the Court. First, the question involved in this appeal was expressly decided when the appeal was first before this Court (Brinkley v. Brinkley, 128 N. C., 503). There have been no new parties made to this action. The parties to this appeal are the same ones who appealed in the former. And this is an effort to reverse, in part, our former decision, by an appeal, which we have often ruled can be done only by a petition to rehear. When the case was first before us, it was admitted in plaintiff’s complaint (as is likewise shown by the record in this case) that one of the children (lames L. Brinkley) had sold his interest to N. W. Spruill, a purchaser for value and without notice, and for that reason he (dames L.) was not made a party-defendant, and no relief was asked or granted that disturbed the one-fifth undivided interest thus acquired by said Spruill. *52We then belcl that “the .plaintiff is entitled to be admitted to the possession of one undivided half of said land.” (Page 510 of the concurring opinion of Chief Justice Eurches.)
Second, the voluntary deed'executed by Joseph H. Brinkley to his five children, in July, 1884, was held to be void as to this plaintiff’s light (following- the doctrine laid down in Adams’ Equity, page 428, 3d Am. Ed., and the decisions of our own Court, and that of Petty v. Petty, a case exactly similar to this; 4 B. Monroe’s Reports, Ky., 215), 39 Am. Dec., 501. As to the one-fifth interest purchased by Spruill from James L., it remained undisturbed and still vests in him, Spruill. Thus we have four-fifths interest in the tract undisposed of and still vesting in Joseph H. Brinkley, so far-as plaintiff’s rights are concerned. With this status of the title (one-fifth in Spruill and four-fifths, in Joseph Brinkley), Joseph II. Brinkley, in April, 1900, conveyed “unto said Ellen J. Brinkley an undivided onedialf interest in and to that tract of land,” etc. (describing by metes and bounds the entire tract of 116 acres). So we now have left undis-posed of three-tenths undivided interest in the entire tract not involved in this controversy.
If Joseph H. Brinkley, in April, 1900, after Spruill’s purchase of the one-fifth, had conveyed to Ellen, the plaintiff, one-half of his interest (which was then four-fifths) in the tract, as it then stood, then, and in that event, the view taken by the Court in its opinion would be correct. But that is not the case. The record plainly shows otherwise. But having conveyed to plaintiff an undivided one-half of the entire tract, and he, at that time holding title to more than one-half thereof, surely so much as one-half passed to her. Suppose he had conveyed her all of his interest in the tract, Avould she not have received four-fifths? Would that not be “one-half,” plus the difference between one-half and four-fifths' (five-tenths, plus three-tenths) ; leaving one-fifth (equal two-*53tenths) in Spruill, covering the entire title (five-tenths, plus three-tenths, plus two-tenths, equal ten-tenths) % It is therefore clear to me that plaintiff is entitled to one-half (five-tenths), Spruill to one-fifth (two-tenths), and the residue (three-tenths) remains in the four children who did not dispose of their interests.
It is certain that Spruill can not complain, for he gets all that he claims to have purchased or to now own. The other defendants (appellants) can not complain, for they have no standing in this Court, being precluded by our decision rendered in the former appeal (Brinkley v. Brinkley, supra).